PER CURIAM.
On appeal from an Amended Final Judgment of Dissolution of Marriage, the former husband points out that the trial court failed to take into account distribution of a profit-sharing account to the former wife in what was an otherwise exemplary job in equitably distributing marital assets. Accordingly, we modify the judgment to require the former wife to pay the former husband $9,000. We find no merit in the appeal otherwise, and deny the cross-appeal. As modified, the judgment is affirmed.
BENTON, PADOVANO, and HAWKES, JJ., concur.